PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/161,269
Filing Date: 16 Oct 2018
Appellant(s): Bloy et al.



__________________
Karan Jhyrani
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 29, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 6-15, and 17-20 are rejected under 35 U.S.C. 101 as being directed to a judicial exception (i.e. abstract idea) without significantly more.
Claims 1-2, 6-15, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-4, 8, 9, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (“SYSTEMS AND METHODS FOR FACILITATING THE APPROVAL AND USE OF A CREDIT ACCOUNT VIA MOBILE COMMERCE”, U.S. Publication Number: 2014/0070001A1), in view of Gomes (“PROCESSING A TRANSACTION USING ELECTRONIC TOKENS”, U.S. Publication Number: 2018/0018660 A1), in view of Krishnaiah (“SYSTEMS AND METHODS FOR IMPLEMENTING HYBRID DYNAMIC WALLET TOKENS”, U.S. Publication Number: 2016/0071094 A1)
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Gomes, and Krishnaiah in view of Goyal (“INSTANT ISSUANCE OF VIRTUAL PAYMENT ACCOUNT CARD TO DIGITAL WALLET”, U.S. Publication Number:  2018/0276656A1)
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Gomes, and Krishnaiah in view of Zhou(“DIGITAL CURRENCY (VIRTUAL PAYMENT CARDS) ISSUED BY CENTRAL BANK FOR MOBILE AND WEARABLE DEVICES”, U.S. Publication Number: US2017/0228704A1)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Gomes, and Krishnaiah in view of Zmijewski (“METHOD AND APPARATUS FOR RUNNINGMOBILE DEVICE SOFTWARE”, U.S. Publication Number: US 2019 / 0310837 A1)
 

(2) Response to Argument
Response to 35 U.S.C. § 101 Arguments

The Appellant states:
“A, The Pending Claims are Patent Eligible under 35 U.S.C. § 101…
1. The pending claims are patent eligible because they integrate the alleged abstract
idea into a practical application …First, Applicant submits that the independent claims recite elements that integrate the alleged abstract idea into a practical application by providing authentication/security techniques for securely provisioning digital payment cards for storage on a mobile device…. include at least: “transmit[ting,]” “to a mobile device associated with the first user,” an “indication of the approval of the application for the credit account and the set of first user-specific login credentials,” “receiv[ing]” “from the secure financial application executing on the mobile device associated with the first user, ... a login request based on the set of first user-specific login credentials,” and “validating the received set of first user specific login credentials as associated with the first user and the new credit account,”

The Examiner maintains:
The claimed limitations clearly relate to managing transactions/interactions between an applicant, merchant, and/or issuer. The limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to create credit account or digital version of the payment card recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

An individual could walk into a bank to open an account. The individual provides their name, date of birth, and Social Security Number to a teller (i.e., “a login request based on the set of first user-specific login credentials”). The teller verifies the authenticity of the information by calling a credit reporting agency.  Then a credit reporting agency confirms the authenticity and the teller approves the new account and sets credentialing information as the previously obtained date of birth and Social Security Number (i.e., “transmit[ting,]”  an “indication of the approval of the application for the credit account and the set of first user-specific login credentials”).
Therefore, because the alleged limitations are part of the judicial exception (i.e. abstract idea), they are not additional elements that can integrate the abstract idea into practical application.  
The Appellant states:
“additional security measures include “a three-way handshake between the secure financial application, a mobile wallet application associated with a mobile wallet ..., and a payment network token service that automatically (1) authenticates the first user at the mobile wallet application and the payment network token service, (2) requests the payment network token service to generate the digital version of the payment card with the new credit account, and (3) instructs the mobile wallet application to prepare to 
The Examiner maintains:
The examiner respectfully disagrees, on page 8 of the Non-Final mailed June 29, 2021, the three-way handshake was identified as generally linking the abstract idea to a communications protocol. As explained in the 112(b) rejection on page 4 of the Non-Final a three-way handshake is known in the art to be a method using a TCP/IP network to create a connection between a local host/client and server, it is a known communication protocol used to connect devices.

The Appellant states:
“Indeed, it is notable that the Action does not dispute the network and payment security benefits of the claimed invention”
The Examiner maintains:
It is understood that validating data between multiple entities is superior and more secure to validating it between two or just one entity. However, this is not a technical innovation and such actions can be performed without a computer.  Courier or postal letters achieve similar goals.

Moreover, the claimed invention does not allege to improve the network utilized, the claims merely recite that information regarding the a new credit account, approval of the application for credit account, instructions to open the secure financial application at the mobile device, 

The claimed invention is directed to creating a new digital account and associating that account with a mobile wallet on a mobile device. Neither the claim nor the originally filed specification purport specific improvements to “payment security benefits.” As implied by Specification paragraph [0054] that the benefits of using a financial application were already known in the art at the time of the invention “secure financial application 215 is used in this instance, as the information provided to the user device 205 requires higher security and data protection, and the secure financial application 215 can be built to provide banking industry-strength data protection, users authentication techniques, and secure communications to the financial institution 230.” 

Applicant does not allege to patent a new secure financial application, nor improvements to the communication networks. Instead the improvement is to allow approved new lines of credit to be available for future transactions using generic components merely being applied to the abstract idea. 

Finally, regarding Appellant’s arguments that Step 2A analysis should not consider what is well understood, routine and conventional, the 101 rejection stated that the three-way handshake 
The Appellant states:
“Second, and relatedly, Applicant submits that the three-way handshaking features recited in the claims (and as recited in the previous paragraph) further integrate the alleged abstract idea into a practical application by enabling a seamless interaction between three applications/services:… the three separate components are able to work together in generating and storing a digital version of the payment card for the new credit account associated with the first user.—without requiring any additional intervention by the user or another service—and make it immediately available for use in future transactions… And, as a result, these techniques enable resource efficient inter-party communications that avoid the communication overhead and resource usage from having to manage separate back-and-forth communications between three different entities.”
The Examiner maintains:
Further continuing the analogy, the three entities could a share ledger book (physical or digital) that each party can access in an effort to reduce “back-and-forth communications.” This is a business improvement, not a technological one. 

Moreover, as explained in the 112(b) rejection on page 4 of the Non-Final mailed June 29, 2021, a three-way handshake is known in the art to be a method using a TCP/IP network to create a connection between a local host/client and server, it is a known communication protocol used to connect devices. Appellant contends that the claimed “three-way handshake” allows three separate components to work together in generating and storing a digital version of the payment card. However, this interpretation of the “three-way handshake” is not supported by 

A three-way handshake is a well-known communication method to create the communication connection. The hand-shake itself is not being improved, the claim is directed to the credit card information being transmitted thru this known communication method and stored at the mobile device.

Appellant further contents that the three-way handshake enables the provision and storage of the digital credit card information “without requiring any additional intervention by the user or another service and make it immediately available for use in future transactions.” The point of the three-way handshake is to provide communication link over information between devices, this is merely applying known technology to service specific credit card information to a mobile device for storage. There is no improvement to the technology or technical field. This merely improves the commercial abstract idea.

With regard to Appellant’s arguments that the Action did not support the contention under Step 2B that the three-way handshake is well-known, conventional and routine, the Examiner respectfully disagrees. On page 8-9 and 22-23 of the Non-Final mailed June 29, 2021, supported 

The Appellant states:
“Third, even assuming arguendo that the independent claims recite steps that individually may be generic (which Applicant does not concede), the claimed invention here is akin to Example 35 in the Subject Matter Eligibility Guidelines in which the patent eligible claims were directed to techniques for verifying the identity of a bank customer to permit an ATM transaction…Applicant submits that an ATM is not a specialized device, as nothing in Example 35 disclosed that the ATM referenced therein was nothing other than a conventional ATM comprised of generic computing components.”
The Examiner maintains:
Examiner maintains the Appellant’s invention differs from Example 35 where a specialized device (an ATM) is modified from its “well-understood, routine, conventional activity” to produce a random code and further adapted to decrypt a mobile device’s encrypted image output. 

An ATM is distinguished from a traditional computing devices such as a personal computer or mobile phone in that it possesses a "cash dispenser slot" and physical mechanisms to facilitate the disbursal of fiat currency. Thus it acts as a specialized device. 

The ATM of Example 35 operates in a non‐conventional and non‐generic way to ensure that a customer’s identity is verified in a secure manner that is more than the conventional effects a physical transformation.  MPEP 2106.05(a) 

The ATM in Example 35 “operates in a non-conventional and non-generic way” while the Appellant’s invention works in a well-understood, routine, and conventional manner.

Moreover, with regard to Appellant’s argument that “the combination of claim steps in this Application provides a specific implementation that operates in a non-conventional and non-generic way to securely verify a user’s identity and securely provision a digital payment card upon opening a new credit card account – thus avoiding an insecure provision of the digital payment card, which would be vulnerable to theft or other attacks” is not persuasive. As explained above the technology that provides the validation and authentication is merely sending and receiving information over generic communication links.

Finally, regarding Appellant’s contention that that to be claim eligible, a claim need not recite a physical transformation. The Examiner agrees, however, after analysis of the present claimed invention, the claimed invention does not meet any of the identified considerations that would amount to an inventive concept (See MPEP 2106.05(I)(A)).

The Appellant states:
“Applicant notes that the Action fails to undertake a proper analysis under Prong 2B.”
The Examiner maintains:
Examiner made full and proper analysis under Prong 2B.



The Appellant states:
 “B. The Pending Claims Are Not Indefinite Under 35 U.S.C. § 112… First, the Action asserted that the phrase “to prepare” in the larger claim phrase “instructs the mobile wallet application to prepare to receive the digital version of the payment card from the payment network token service…is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.”… The claims adequately impart meaning to this phrase, in a manner consistent with the specification, which describes “prepar[ing] the mobile wallet application for provisioning” the digital version of the payment card… and prepare the mobile wallet application for provisioning.”…. it would first need to be prepared to receive the digital token for a particular user and credit account, before being able to receive and appropriately store the token..”
The Examiner maintains:
Appellant defines a wholly unclear and imprecise term with the same unclear and imprecise term. It remains unclear what “to prepare” means to one of skill in the art. This phrase could mean clear the cache within the wallet, nullify preexisting data, initialize internal storage repository by generating a new table or array structure to capture any incoming data, or any combination thereof. The originally filed specification does not provide any examples, definitions or explanations. 

In the Appeal Brief, Appellant contends that a person of ordinary skill would understand that a mobile wallet “would first need to be prepared to receive the digital token for a particular user 

The Appellant states:
 “Second, the Action contends that the term “three-way handshake” is used in a manner
inconsistent with its usage in the art. In support of this assertion, the Action cites two web pages,
dated February 10, 2020 and November 10, 2020. Action, 4-5, 72. As an initial matter, these
references are not prior art because they are dated after the Application’s October 16, 2018 filing
date. As such, Applicant submits that it is improper to rely on these references to demonstrate
state of the art or as illustrating how the term “three-way handshake” would be used and understood
as of the filing date of the Application...”
The Examiner maintains:
A dictionary or technical manual definition published after a filing date allows a greater likelihood that an inventor’s meaning would be captured as a term of the art. In this case, no definition in the art concurs with the Appellant’s meaning for “three-way handshake.”
 
The Appellant states:
 “The Action’s assertion that the above-cited paragraphs in the specification describe three-way
handshake in a manner that is different from how it is described in paragraph [0055] of the
Application. Applicant respectfully disagrees. Paragraph [0055] describes the three-way
handshake consistent with how the three-way handshake is described in the above-cited paragraphs
and if anything, it only provides additional details about the three-way handshake process....”
The Examiner maintains:
Examiner did not assert the cited paragraphs describe the term, “three-way handshake,” in different manners, rather the specification does not clearly redefine the term by the steps or actions performed by the three claimed components. Therefore the term is indefinite. The Appellant asserts: 
“a three-way handshake between the secure financial application, a mobile wallet application associated with a mobile wallet of the mobile device, and a payment network token service that automatically (1) authenticates the first user at the mobile wallet application and the a payment network token service, (2) requests the a payment network token service to generate the digital version of the payment card with the new credit account, and (3) instructs the mobile wallet application to prepare to receive the digital version of the payment card from the a payment network token service”

The Appellant’s definition is silent as to the role and function of the secure financial application. Thus only two components play a role or function, and the term “three-way handshake” remains confusing, unclear, and indefinite. 





The Appellant states:
 “C. The Pending Claims Are Not Rendered Obvious By The Cited Art Under 35 U.S.C. §103 
.... Applicant submits that the proposed combination of references does not disclose, suggest,
or otherwise render obvious every feature of claim 1 for at least the below reasons. 1. The proposed combination does not render obvious “transmit[ting], ... to a mobile device associated with the first user, a second signal including an indication of the approval of the application for the credit account and the set of first user-specific login credentials”…. Applicant submits that
Gomes’s disclosure of “user credentials” and “identifier[s]” used to access and authenticate an
account (Gomes, [0019], [0025]-[0026]) does not disclose or suggest”
The Examiner maintains:
The rationale to combine Sanchez with Gomes for credentials to be sent with the approval notification stems from the passages in Sanchez     stems from the passages in Sanchez   [0035] “The notification of approval or denial can be received from the issuing bank and can be transmitted to the consumer’s mobile device along with the new credit card account information for the consumer” and Sanchez [0015] “receive a notification of approval of the application for the credit account”.

Examiner maintains that each and every element of the claimed limitation is taught by the combination of prior art references:

Claim limitation segment: “…transmit, via the communications interface,…”:
Sanchez [0062]:“It will also be appreciated that the various networks may include a plurality of networks, each with devices such as gateways and routers for providing connectivity between or among networks.”
Claim limitation segment:  “…through a first communication channel…”:
Sanchez [0062]: “Certain networks may facilitate use of a wide variety of e-commerce-related communication. For example, one or more telecommunication networks, cellular networks, wide area networks (e.g., the Internet), and/or other networks may be provided or otherwise supported. Other networks may facilitate communication of transaction-related communications.”
Claim limitation segment:  “…and to a mobile device associated with the first user,…”:
Sanchez [0035]  The notification of approval or denial can be received from the issuing bank and can be transmitted to the consumer's mobile device along with the new credit card account information for the consumer. The credit card account information can also be stored on the consumer's mobile device as a payment method for the consumer.
Claim limitation segment:  “…a second signal…”:
Sanchez [0039] Any number of suitable networks and/or communication channels, such as the illustrated networks 126, may facilitate communication between various components of the system 100.
Claim limitation segment: “…including an indication of the approval of the application for the credit account…”:  
Sanchez [0033] The present disclosure relates to systems and methods for approving, activating, and implementing a credit account via mobile commerce and receiving and paying a credit card account using a mobile device via mobile commerce.
Sanchez [0087] In block 434, the notification of approval, the credit card account information, the authorization token or mPIN, and/or the coupon, discount, and/or promotional information can be transmitted to the consumer mobile device 120. 
Sanchez [0015] receive a notification of approval of the application for the credit account; receive a credit account number associated with the approved application for the credit account while the consumer is in the predefined merchant location
Claim limitation segment: “…and the set of first user-specific login credentials…”:
Gomes [0019]  The payment service provider, token requestor 204, and token service provider 206 may communicate with each other to generate identifiers (IDs) and bind the user's information with these IDs to assist in identifying the user and her account with the payment service provider for future payments.
Gomes [0025] Payment application 202 may perform actions to authenticate the user. At an action 224, payment application 202 sends a page including a login request to user device 102 for authentication to the payment service provider. At an action 226, user device 102 sends the user's login information to payment user credentials, which may be the user's username and password.

The Appellant states:
 “The Action has failed to provide any rationale for why or how any purported “user-specific login credentials” in Gomes would be transmitted along with any the purported “indication of the approval of the application for the credit account” to the purported “mobile device”--especially when Sanchez, as the Action contends, purportedly already provides a digital version of the payment card with the indication of credit approval. Action, 30-31; Sanchez, [0035] (“The notification of approval or denial can be received from the issuing bank and can be transmitted to the consumer’s mobile device along with the new credit
card account information for the consumer.”). As such, the Action has failed to provide any reasoned basis for why or how the purported “user-specific login credentials” in Gomes, would be combined with Sanchez’s system, to render the present claim feature obvious.”
The Examiner maintains:
Again, the rationale to combine Sanchez with Gomes for credentials to be sent with the approval notification stems from the passages in Sanchez   [0035] “The notification of approval or denial can be received from the issuing bank and can be transmitted to the consumer’s mobile device along with the new credit card account information for the consumer” and Sanchez [0015] “receive a notification of approval of the application for the credit account”.




The Appellant states:
 “2. The proposed combination does not render obvious the claim feature of “transmitting . . . an indication to initiate onboarding procedures for a digital version of a payment card to be associated for a first time with the new credit account at the mobile device... the onboarding procedures”.”
The Examiner maintains:
It is obvious to replace a physical payment card with a digital version for the payment account because Krishnaiah [0005] “there is a dire need to prevent any type of card/funding source data from being shared across payment systems” and  Krishnaiah [0028] “These dynamic tokens may replace the use of actual funding source information and customer information, such as credit card and other user information that are sent online to a merchant for transaction processing. This may prevent any information from being compromised during transmission across payment networks and/or channels.”

The Appellant states:
 “However, none of these cited portions in Krishnaiah disclose or suggest any indication for “initiat[ing] onboarding procedures for a digital version of a payment card to be associated for a first time with the new credit account at the mobile device.”
The Examiner maintains:
To summarize, the prior arts read on the limitation: initiating onboarding procedures (Krishnaiah [0070] A transceiver or network interface 906 transmits and receives signals between computer system 900 and other devices, such as another user device, a merchant server, or a payment provider server via network) for a digital version of a payment card (Sanchez [0015] receive a credit account number associated with the approved application for the credit account / Sanchez [0077]   the credit card account information and/or the authorization token or mPIN associated with the credit card account information ) to be associated for a first time (Krishnaiah [0043] create new accounts / Krishnaiah [0026]  signing up for a membership account) with the new credit account at the mobile device (Sanchez [0087] the credit card account information… can be transmitted to ….. the mobile commerce application program 116 on the consumer mobile device)

The Appellant states:
 “3. The proposed combination does not render obvious the claim feature of ‘the onboarding procedures includ{ing] a three-way handshake between the secure financial application, a mobile wallet application associated with a mobile wallet of the mobile device, and a payment network token service.’… As illustrated by the Action’s mapping, the “trusted relationship,” which the Action asserts
is the claimed “three-way handshake” is between entities other than the three entities in Gomes
that are identified in the table above.”
The Examiner maintains:
The Appellants broad use of the term “three-way handshake” can simply be interpreted as any interaction between a financial application (software on a mobile device), payment wallet (software that stores funds), and a token service (entity that creates a payment element of value). The exact terminology varies greatly in the art. 


Examiner doubly rejected the claim limitation (“a three-way handshake between the secure financial application, a mobile wallet application associated with a mobile wallet of the mobile device, and a payment network token service”) with two independent prior art references, Gomes and Krishnaiah.

In Gomes, the Examiner finds the mapping: 
Claim limitation segment: a three-way handshake:
Gomes [0020] “are maintained by different entities and are in a trusted relationship”
Claim limitation segment: secure financial application:
Gomes [0019]  “payment application 202”
Gomes [0020] “payment application 202 … payment service provider is VENMO®”.
Claim limitation segment: a mobile wallet application associated with a mobile wallet:
 Gomes [0017]  “or digital wallet”
Gomes [0020] “VENMO®., which provides a digital wallet”
Claim limitation segment: payment network token service:
 Gomes [0019]  “token service provider 210”
Gomes [0020] “token service provider 210 is PAYPAL”



Gomes [0019] Process flow 200 a, 200 b, and 200 c shows interactions between a payment application 202, user device 102, merchant application 206, token requestor 208, token service provider 210, and payment server 212.
Gomes [0017] The user's user account with the payment service provider is linked to one or more methods of payment, which may include the user's credit card, debit card, bank account (e.g., checking account), or digital wallet
Gomes [0020] In some examples, token requestor 208, token service provider 210, and/or the payment service provider are maintained by the same entity. In some examples, token requestor 208, token service provider 210, and/or the payment service provider are maintained by different entities and are in a trusted relationship with each other. In an example, token requestor 208 is BRAINTREE.RTM., which specializes in mobile and web payment systems for companies, token service provider 210 is PAYPAL.RTM., which provides an online payment system to users, and payment application 202 and payment server 212 are provided by the payment service provider. In some examples, the payment service provider is VENMO.RTM., which provides a digital wallet to a user for making and sharing payments with other users. In this example, the user's VENMO.RTM. account may be used to pay the merchant, and may include one or more payment methods. A payment method may be, for example, a credit card, debit card, bank account, and/or a balance that the user has with the payment service provider. To complete the transaction, the payment method may be charged and the merchant may be credited the transaction amount. It should also be token service provider 210 and/or token requestor 208 may be part of the payment service provider.

In Gomes, all three entities interact as in the Appellant’s claims. 	Krishnaiah cites a similar mapping:
Krishnaiah [0065] “Get Access Token from Auth Token” is a single or set of methods/functions/systems that resides within the wallet server/ wallet application / payment application running out of   payment provider specific trusted zone on payment ready hardware devices such as user device 110 that communicates securely with the payment providers server methods/functions/systems to authenticate itself using an authorization token and retrieve the access token that is needed to retrieve one time use or multiple use wallet tokens that represent the users identity and or the users wallet or payment tokens that represent the users identity and or funding instrument within the wallet or the users entire wallet along with the CID/CVV needed.


The Appellant states:
 “Krishnaiah, [0065]. Applicant submits that this disclosure, at most, describes an interaction between two entities: (1) the wallet server or the wallet application or the payment application and (2) the payment provider server. The second disclosure relates to interactions between the “wallet token service provider” and the “payment networks.” Krishnaiah, [0029]. Again, Applicant submits that this disclosure, at most, describes an interaction between two entities: (1) a wallet token service provider and (2) the payment provider server. Neither disclosure results in any interaction between the purported “secure financial 
The Examiner maintains:
As stated earlier in Examiner’s rebuttal to the 35 USC § 112 (b) arguments,  “the Appellant’s definition is similarly silent as to the role and function of the secure financial application. Thus only two components play a role or function, and the term ‘three-way handshake’ remains confusing, unclear, and indefinite.” 

Claim limitation segment: a three-way handshake ;   secure financial application;   a mobile wallet application associated with a mobile wallet;   payment network token service:

Krishnaiah teaches the elements of the limitation:
Krishnaiah [0065] “Get Access Token from Auth Token” is a single or set of methods/functions/systems that resides within the wallet server/ wallet application / payment application running out of   payment provider specific trusted zone on payment ready hardware devices such as user device 110 that communicates securely with the payment providers server methods/functions/systems to authenticate itself using an authorization token and retrieve the access token that is needed to retrieve one time use or multiple use wallet tokens that represent the users identity and or the users wallet or payment tokens that represent the users identity and or 
The Appellant states:
 “4. The proposed combination does not render obvious the claim feature of “a three-way handshake . . . that automatically ... authenticates the first user at the mobile wallet application and the payment network token service….At most, the above-cited portions in Gomes disclose authenticating the user at the payment service provider. See id. However, these portions in Gomes do not disclose authenticating the first user at both ‘at the mobile wallet application and the payment network token service,’….” 

The Examiner maintains:
In one portion of the double-rejection of this limitation, Appellant notes that “At most, the above-cited portions in Gomes disclose authenticating the user at the payment service provider” but not at the mobile wallet application.     Gomes independently teaches the payment service provider may be the same as the mobile wallet application: 
Gomes [0020] “In some examples, the payment service provider is VENMO®, which provides a digital wallet”
 Gomes [0023] “For example, the payment service provider is VENMO®, and the funding instrument is the user's VENMO® wallet” 
Gomes [0038] “service provider account (e.g., VENMO® account or wallet)”
Thus authentication occurs both at the payment service provider and the mobile wallet application. Therefore, Gomes teaches authenticating the user at the payment service provider   is the same as the mobile wallet application. Therefore, Gomes teaches that it was known in 
 
In the other portion of the double-rejection of this limitation, Krishnaiah independently teaches authentication   at the mobile wallet application and the payment network token service: 
Krishnaiah [0065] “Get Access Token from Auth Token” is a single or set of methods/functions/systems that resides within the wallet server/ wallet application / payment application running out of   payment provider specific trusted zone on payment ready hardware devices such as user device 110 that communicates securely with the payment providers server methods/functions/systems to authenticate itself using an authorization token and retrieve the access token that is needed to retrieve one time use or multiple use wallet tokens that represent the users identity and or the users wallet or payment tokens that represent the users identity and or funding instrument within the wallet or the users entire wallet along with the CID/CVV needed.

Therefore, Krishnaiah also teaches that it was known in the prior art before filing of the invention that authentication occurs at both the payment service provider and the mobile wallet.


The Appellant states:
 “Second, and with respect to Krishnaiah,…. the cited portion of Krishnaiah relates to
authenticating the purported mobile wallet application at the purported payment network token service, and does not result in authenticating the first user “at the mobile wallet application and

The Examiner maintains:
Examiner notes that authenticating the mobile wallet application (on the user’s device) at the purported payment network token service results in authenticating the first user:
Krishnaiah  [0027]    the wallet token provider may authenticate the user based on the dynamic token. 
Krishnaiah [0065] “Get Access Token from Auth Token” is a single or set of methods/functions/systems that resides within the wallet server/ wallet application / payment application running out of   payment provider specific trusted zone on payment ready hardware devices such as user device 110 that communicates securely with the payment providers server methods/functions/systems to authenticate itself using an authorization token and retrieve the access token that is needed to retrieve one time use or multiple use wallet tokens that represent the users identity and or the users wallet or payment tokens that represent the users identity and or funding instrument within the wallet or the users entire wallet along with the CID/CVV needed.

Thus, authenticating the mobile wallet application on the user’s device and/or authentication of a token results in authentication of the associated user.




Respectfully submitted,
/C.E./
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.